 

CT CO
Disy ,;2UR
UL 28 am
IN THE UNITED STATES DISTRICT COURT 20ug F U
FOR THE WESTERN DISTRICT OF ARKANSAS By , YOUNG, Clerk
FAYETTEVILLE DIVISION Deputy Chery
UNITED STATES OF AMERICA )
) No. 6° Q0CZLS0024- Os\
Vv. )
)
SIMON SAW-TEONG ANG ) 18 U.S.C. § 1343
aka HONG SIZHONG ) 18 U.S.C. § 2
) 18 U.S.C. § 1542
INDICTMENT
The Grand Jury charges that:
At all times material to this Indictment:
INTRODUCTION
1. Simon Saw-Teong Ang (Ang) was a professor and researcher at the University of

Arkansas in Fayetteville, Arkansas. Ang has been employed at the University of Arkansas since
approximately the fall semester of 1988. At the University of Arkansas, Ang served as the Director
of the High Density Electronics Center (HiDEC) until on or about May 8, 2020.

2. The HiDEC performs proprietary research as well as United States Government
(USG) funded research. The University of Arkansas is a public land grant research university
located in Fayetteville, Arkansas. A variety of research is performed at the University of Arkansas
to include the fields of agriculture and engineering. Research at the University of Arkansas is
funded through a variety of means, with the majority of funding coming from United States

Government funding agencies such as the National Science Foundation (NSF), Department of
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 2 of 14 PagelD #: 49

Energy (DOE), Department of Defense (DOD), the National Aeronautics and Space
Administration (NASA), and the United States Air Force (USAF).

3. During his employment with the University of Arkansas and as director of the
HiDEC, Ang was the investigator and co-investigator for many grant contracts that were funded
by United States Government agencies.

4. Annually, the University of Arkansas required Ang to complete a form titled
“Disclosure of Potential Conflict of Interest and Commitment.” This form required Ang to
disclose any relationships or activities which might give rise to conflicts, or the appearance thereof,
with his duties, responsibilities or obligations to the University of Arkansas.

5. This conflict of interest policy is described in the University of Arkansas Policies
and Procedures policy number 404.0. The policy states that Faculty and Staff must disclose any
conflicts of interest, or conflicts of commitment, to include: “The salary and other payments
received from the entity (whether directly or indirectly) in the past twelve months, when
aggregated, exceeds $5,000, or when any equity or ownership interest exists; Receipt of income
related to intellectual property rights and interests (e.g., patents, copyrights); Externally
reimbursed travel; Service as senior executive or board member of an entity, regardless of current
value or compensation received, if there is potential for future compensation or equity.”

6. Talent recruitment programs (also called talent plans) are a part of a Chinese
government national strategy to enhance Chinese civilian and military programs in key areas
critical to China’s development. Talent plans integrate foreign technology into China by recruiting
experts from businesses and universities around the world to fill technical jobs that drive

innovation and growth in the economy. Various Chinese government talent programs use financial,
Case 5:20-cr-50029-TLB Document15 _ Filed 07/28/20 Page 3 of 14 PagelD #: 50

personal, and professional benefits in exchange for working with universities, businesses, and
state-owned enterprises in China.

7, Talent plans target scientists, engineers, professionals, foreign government
employees, and contractors to bring foreign research and technology with them to Chinese
universities, businesses, and state-owned enterprises in China. Examples of talent plans include
“1000 Talents,” “Overseas Expert,” “Specially Recruited Expert,” and “Friendship Awards.” The
Friendship Award is for overseas experts whom the PRC acknowledges have made significant
contributions to the country’s social and economic progress.

THE SCHEME AND ARTIFICE TO DEFRAUD

8. Beginning on an unknown date, but at least as early as June 9, 2013, and continuing
to on or about May 8, 2020, in the Western District of Arkansas, and elsewhere, the defendant
SIMON SAW-TEONG ANG (hereinafter “ANG”), aided and abetted by others known and
unknown to the Grand Jury, knowingly and willfully devised and intended to devise a scheme and
artifice to defraud and to obtain money and property from unknowing United States Government
agencies, the University of Arkansas, and others by means of material false and fraudulent
pretenses, representations and promises and the concealment of material facts for the purpose of
obtaining money and intellectual property that he would not have received had the University of
Arkansas and other government authorities known the facts involved in his scheme and artifice to
defraud.

THE MANNER AND MEANS
9. It was part of the scheme and artifice to defraud that ANG received money and

property from the People’s Republic of China (hereinafter, PRC) in 2016 and again in 2018. The
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 4 of 14 PagelD #: 51

People’s Republic of China gave this money and property to ANG through talent plans and awards
in recognition of his significant contributions to the PRC’s economic development. In 2016, the
PRC selected ANG as a National Distinguished Expert for the national “Thousand Talents
Program.” In 2018, the PRC selected ANG as one of 20 recipients of the Qilu Friendship Award.

10. It was further part of the scheme and artifice to defraud that ANG did not disclose
his participation in the PRC talents plans or the money and property he received from the PRC
through these plans to the University of Arkansas or any of the United States Government funding
agencies that paid for his research and salary at the University of Arkansas. It was further part of
the scheme and artifice to defraud that ANG concealed these material facts from the University of
Arkansas and the United States Government funding agencies.

11. It was further part of the scheme and artifice to defraud that ANG was closely
affiliated and employed with several companies in China. In 2019, ANG served as the “Chief
Technology Officer” for Binzhou Maotong Dianzi Keji Corporation, a company in China that
produces hydrogen fuel cell vehicle control systems. From 2012 — 2016, ANG served as the “Chief
Technology Officer” for Gande Electronic Technology Ltd., a company in China that produces
products in the fields of lighting control and design. In 2018, ANG was part of the ownership
group of Jiangsu Xuanzhi New Materials and Technology Co., Ltd. (hereinafter, XZNIA). On
January 28, 2020, the XZNIA company website listed ANG as a member of the company’s “core
team,” and included his photograph and a description of the position ANG held as director of the
HiDEC at the University of Arkansas. XZNIA is a company located in China that produces glass

coating materials for auto windshields, mirrors, and solar panels.
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 5 of 14 PagelD #: 52

12. ‘Jt was further part of the scheme and artifice to defraud that ANG instructed
researchers that he supervised at the University of Arkansas to conduct research and work on
behalf of the companies he was affiliated with in China. During this time, the researchers were
being paid by the University of Arkansas and United States Government agencies to conduct
research for the University of Arkansas.

13. It was further part of the scheme and artifice to defraud that ANG did not disclose
his affiliation with, employment with, and ownership in any companies in China to the University
of Arkansas or any of the United States Government funding agencies that paid for his research
and salary at the University of Arkansas.

14. It was further part of the scheme and artifice to defraud that ANG applied for a
research grant from NASA on or about November 21, 2016. ANG prepared this grant proposal
and caused the University of Arkansas to send the proposal to NASA on or about November 21,
2016, through a portal that utilized the Internet to send the proposal from the University of
Arkansas to NASA. NASA awarded the grant to ANG on or about December 20, 2016.

15. It was further part of the scheme and artifice to defraud that ANG knowingly and
intentionally omitted any reference to his talent plan awards, money and property given to him by
the PRC, and his affiliation, employment, and ownership of various companies in China on the
research proposal sent to NASA and on the annual conflict of interest form required by the
University of Arkansas. The research announcement from NASA required ANG to make such
disclosures in order to be eligible to receive the research grant. Specifically, the research

announcement contained the following text: “By submission of its proposal, the proposer
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 6 of 14 PagelD #: 53

represents that the proposer is not China [. . .] that the proposer will not participate, collaborate, or
coordinate bilaterally with China.”

16. It was further part of the scheme and artifice to defraud that ANG knowingly made
materially fraudulent misrepresentations and omissions on the NASA grant proposal and on the
University of Arkansas conflict of interest forms in order to cause certain wire transfers to be sent
from NASA to the University of Arkansas. NASA Goddard Space Flight Center (“Goddard”) is
one of the largest centers within NASA and is located in Greenbelt, Maryland. NASA utilizes the
Systems Application Process as their financial systems database, which connects to Health and
Human Services Payment Management System (“PMS”). These wire transfers were sent through
the PMS system from an institution in Bethesda, Maryland, to University of Arkansas accounts
located in Arkansas. These wire transfers would be used, in part, by the University of Arkansas
to fund a portion of ANG’s salary payments. These wire transfers would also be used, in part, to
fund the salaries of researchers that ANG supervised and instructed to conduct research on behalf
of companies he was affiliated with in China.

17. It was further part of the scheme and artifice to defraud that ANG applied for a
research grant from the United States Air Force (hereinafter, USAF) on or about March 10, 2017.
ANG prepared this grant proposal and caused a company named Ozark Integrated Circuits, Inc.
(hereinafter, OIC) to send the proposal to USAF on or about March 10, 2017, through a portal that
utilized the Internet to send the proposal from OIC to USAF. Ozark Integrated Circuits, Inc. then
contracted with the University of Arkansas for ANG to use the HiDEC and his position as a
professor to conduct research for the grant. In exchange, OIC agreed to use the USAF grant

proceeds to pay a portion of ANG’s salary, a portion of the other researchers’ salaries, and to pay
Case 5:20-cr-50029-TLB Document15 _ Filed 07/28/20 Page 7 of 14 PagelD #: 54

for certain equipment and lab supplies. USAF selected ANG’s proposal and awarded the grant to
OIC on October 8, 2017.

18. It was further part of the scheme and artifice to defraud that ANG knowingly and
intentionally omitted any reference to his talent plan awards, money and property given to him by
the PRC, and his affiliation, employment, and ownership of various companies in China on the
research proposal sent to USAF and on the annual conflict of interest forms required by the
University of Arkansas.

19. It was further part of the scheme and artifice to defraud that ANG knowingly made
materially fraudulent misrepresentations and omissions on the USAF grant proposal and the annual
University of Arkansas conflict of interest forms in order to cause certain wire transfers to be sent
from USAF to the University of Arkansas. The USAF Research Laboratory is located in Wright-
Patterson Air Force Base in Ohio. The wire transfers funding the grant were sent from the Defense
Finance and Accounting Service (DFAS) Columbus Center, located in Columbus, Ohio, to
University of Arkansas accounts located in Arkansas. These wire transfers would, in part, be used
by the University of Arkansas to fund a portion of ANG’s salary payments. These wire transfers
would also be used, in part, to fund the salaries of researchers that ANG supervised and instructed
to conduct research on behalf of companies he was affiliated with in China.

COUNTS ONE THROUGH FORTY-TWO

WIRE FRAUD
Title 18, United States Code, Sections 1343 and 2

20. The allegations contained in paragraph | through and including paragraph 19 are

re-alleged and incorporated by reference as though set forth in their entirety.
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 8 of 14 PagelD #: 55

21. On or about the dates set forth below, each date being a separate count and
violation of Title 18, United States Code, Sections 1343 and 2, in the Western District of Arkansas,
Fayetteville Division and elsewhere, the defendant, SIMON SAW-TEONG ANG, aided and
abetted by others known and unknown to the Grand Jury, having intentionally devised the above-
described scheme and artifice to defraud and for obtaining money and property from others by
means of material false and fraudulent pretenses, representations and promises and concealment
of material facts, transmitted and caused to be transmitted in interstate commerce the following

wire communications:

 

 

 

Count | Date Signal and Sound

1 11/21/2016 | Internet transmission sent to NASA containing grant application for grant
number 002277-00001A

2 06/26/2017 | Wire transmission sent to the Western District of Arkansas containing a

$2,295.28 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

3 07/13/2017 | Wire transmission sent to the Western District of Arkansas containing a
$1,055.00 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

4 08/10/2017 | Wire transmission sent to the Western District of Arkansas containing a
$2,597.15 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

5 08/22/2017 | Wire transmission sent to the Western District of Arkansas containing a
$10,349.09 payment on grant number NNX17AG42G from NASA,
through the Health and Human Services Payment Management System to
the University of Arkansas

 

6 09/14/2017 | Wire transmission sent to the Western District of Arkansas containing a
$10,601.12 payment on grant number NNX17AG42G from NASA,
through the Health and Human Services Payment Management System to
the University of Arkansas

 

 

7 10/04/2017 | Wire transmission sent to the Western District of Arkansas containing a
$783.00 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

 

 

 
Case 5:20-cr-50029-TLB Document 15

Filed 07/28/20 Page 9 of 14 PagelD #: 56

 

Count

Date

Signal and Sound

 

11/16/2017

Wire transmission sent to the Western District of Arkansas containing a
$96,169.64 payment on grant number NNX17AG42G from NASA,
through the Health and Human Services Payment Management System to
the University of Arkansas

 

12/18/2017

Wire transmission sent to the Western District of Arkansas containing a
$12,558.00 payment on grant number NNX17AG42G from NASA,
through the Health and Human Services Payment Management System to
the University of Arkansas

 

10

01/19/2018

Wire transmission sent to the Western District of Arkansas containing a
$958.50 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

1]

02/07/2018

Wire transmission sent to the Western District of Arkansas containing a
$29,853.33 payment on grant number NNX17AG42G from NASA,
through the Health and Human Services Payment Management System to
the University of Arkansas

 

12

02/20/2018

Wire transmission sent to the Western District of Arkansas containing a
$21,099.03 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

13

04/12/2018

Wire transmission sent to the Western District of Arkansas containing a
$7,768.18 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

14

04/24/2018

Wire transmission sent to the Western District of Arkansas containing a
$5,120.38 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

15

05/17/2018

Wire transmission sent to the Western District of Arkansas containing a
$4,194.33 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

16

06/19/2018

Wire transmission sent to the Western District of Arkansas containing a
$11,535.22 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

 

17

 

07/16/2018

 

Wire transmission sent to the Western District of Arkansas containing a
$2,301.40 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

 
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 10 of 14 PagelD #: 57

 

Count

Date

Signal and Sound

 

18

08/24/2018

Wire transmission sent to the Western District of Arkansas containing a
$25,041.81 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

19

09/24/2018

Wire transmission sent to the Western District of Arkansas containing a
$24,817.62 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

20

10/23/2018

Wire transmission sent to the Western District of Arkansas containing a
$61,105.21 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

21

11/14/2018

Wire transmission sent to the Western District of Arkansas containing a
$7,308.61 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

22

12/10/2018

Wire transmission sent to the Western District of Arkansas containing a
$14,605.06 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

23

02/06/2019

Wire transmission sent to the Western District of Arkansas containing a
$24,953.15 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

24

04/03/2019

Wire transmission sent to the Western District of Arkansas containing a
$29,655.29 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

25

04/22/2019

Wire transmission sent to the Western District of Arkansas containing a
$52,804.15 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

26

06/19/2019

Wire transmission sent to the Western District of Arkansas containing a
$28,510.08 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

 

27

 

08/27/2019

 

Wire transmission sent to the Western District of Arkansas containing a
$222.48 payment on grant number NNX17AG42G from NASA, through the
Health and Human Services Payment Management System to the University
of Arkansas

 

10

 
Case 5:20-cr-50029-TLB Document 15

Filed 07/28/20 Page 11 of 14 PagelD #: 58

 

Count

Date

Signal and Sound

 

28

09/12/2019

Wire transmission sent to the Western District of Arkansas containing a
$1,120.46 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

29

11/26/2019

Wire transmission sent to the Western District of Arkansas containing a
$12,726.89 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

30

02/21/2020

Wire transmission sent to the Western District of Arkansas containing a
$13,438.59 payment on grant number NNX17AG42G from NASA, through
the Health and Human Services Payment Management System to the
University of Arkansas

 

31

1/27/2018

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

32

05/05/2018

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

33

08/14/2018

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

34

12/02/2018

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

35

12/30/2018

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

36

04/14/2019

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

37

07/28/2019

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

38

10/24/2019

Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

39

10/24/2019

Wire transmission sent to the Western District of Arkansas containing a
$199,940.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

 

40

 

01/19/2020

 

Wire transmission sent to the Western District of Arkansas containing a
$99,958.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

11

 
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 12 of 14 PagelD #: 59

 

 

Count | Date Signal and Sound
4] 04/26/2020 | Wire transmission sent to the Western District of Arkansas containing a

$99,958.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

 

42 05/01/2020 | Wire transmission sent to the Western District of Arkansas containing a
$74,995.00 payment on grant number FA865018C2039 from USAF to the
University of Arkansas

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.
COUNT FORTY-THREE

FALSE STATEMENT IN APPLICATION AND USE OF PASSPORT
Title 18, United States Code, Section 1542

22. On or about the 5" day of August, 2019, in the Western District of Arkansas, the
defendant, SIMON SAW-TEONG ANG aka HONG SIZHONG, willfully and knowingly made
a false statement in an application for a passport with intent to induce and secure for his own use
the issuance of a passport under the authority of the United States, contrary to the laws regulating
the issuance of such passports and the rules prescribed pursuant to such laws, in that in such
application the defendant stated that he was not known by any names other than “Simon Saw-
Teong Ang,” which statement he knew to be false.

All in violation of Title 18, United States Code, Section 1542.

COUNT FORTY-FOUR

 

FALSE STATEMENT IN APPLICATION AND USE OF PASSPORT
Title 18, United States Code, Section 1542

23. On or about the 5" day of August, 2019, in the Western District of Arkansas, the
defendant, SIMON SAW-TEONG ANG aka HONG SIZHONG, willfully and knowingly made
a false statement in an application for a passport with intent to induce and secure for his own use

the issuance of a passport under the authority of the United States, contrary to the laws regulating

12

 
Case 5:20-cr-50029-TLB Document15 Filed 07/28/20 Page 13 of 14 PagelD #: 60

the issuance of such passports and the rules prescribed pursuant to such laws, in that in such
application the defendant listed immediate travel plans for a trip to Singapore with a departure date
of August 30, 2019 and a return date of September 7, 2019, which statement he knew to be false.
All in violation of Title 18, United States Code, Section 1542.
FORFEITURE ALLEGATION

24. The allegations contained in paragraphs 1 through 23 and Counts 1 through 44 of
this Indictment are hereby re-alleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c).

25, Upon conviction of the offenses in violation of Title 18, United States Code,
Sections 1343 and 1542 set forth in Counts | through 44 of this Indictment, the defendant, SIMON
SAW-TEONG ANG, shall forfeit to the United States of America, pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property,
real or personal, which constitutes or is derived from proceeds traceable to the offense. The

property to be forfeited includes, but is not limited to a money judgment.

26. ‘If any of the property described above, as a result of any act or omission of the
Defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

13
Case 5:20-cr-50029-TLB Document15_ Filed 07/28/20 Page 14 of 14 PagelD #: 61

e. has been commingled with other property which cannot be divided
without difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section
2461(c).
All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code Section 2461(c).

A True Bill. DAVID CLAY FOWLKES
ACTING UNITED STATES ATTORNEY

/s/Grand Jury Foreperson Py, AN —

Grand Jury Foreperson Clay Fowlkes
Acting U.S. Attorney
Arkansas Bar No. 2003191
414 Parker Avenue
Fort Smith, AR 72901
Telephone: (479) 783-5125

14
